1. When a Circuit judge orders security for costs to be given by an absent plaintiff on or before the first day of the next ensuing term, but imposes no penalty for non-compliance, it is-within the discretion of the next succeeding judge to permit the security to be filed after the expiration of the time fixed in the-first order. Code, § 197; McMillan v. McCall, 2 S. C. 393.
2. Where two parties associate themselves together for the-purchase of one hundred bales of cotton futures (a single transaction), they constitute a partnership as to that matter; and, the-facts being undisputed, the trial judge had a clear right to instruct the jury that it was a partnership. 1 Parsons on ConL 207; Terrill v. Richards, 1 N. & McC. 20.
3. The presiding judge may instruct the jury that there is no-proof of an alleged fact, when there is none.
4. Defendants’ attorney requested the presiding judge to charge-•the jury that “notice of a dissolution of the partnership may be-inferred from the nature and purposes of the transaction at the time the partnership was entered into.” This the presiding judge refused to do without the addition of the words, “ if the-transaction be ended and closed.” Held, no error.
5. If a partnership exists, it is bound by a note given by one of the partners in settlement of a partnership transaction, without, proof of any authority given such parties to bind the firm by note.
6. This court cannot assume that a purchase of cotton futures-is a gaming contract, when there is no evidence in the case which shows it to have been so. Appeal dismissed. Opinion by
Mc-Iver, A. J.,